Appeal Dismissed and Memorandum Opinion filed September 14, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00305-CV

                          JERLENE BATISTE, Appellant

                                         V.

CARLA ARMAUND; KINGWOOD PINES HOSPITAL, LLC; RAYMOND
          BATISTE; AND JERRI SETHNA, MD, Appellees


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                    Trial Court Cause No. 1153306-102


                           MEMORANDUM OPINION

      This is an appeal from a judgment signed April 21, 2021. The notice of appeal
was filed June 2, 2021.

      No clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court that the appellant did not make arrangements
to pay for the record. On July 27, 2021, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
the appellant made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant failed to comply with notice from
clerk requiring response or other action within specified time).

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                          2